                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

CHARITY B.,                                       )
                                                  )
       Plaintiff                                  )
                                                  )
v.                                                )      1:18-cv-00137-LEW
                                                  )
SOCIAL SECURITY ADMINISTRATION                    )
COMMISSIONER,                                     )
                                                  )
       Defendant                                  )

                    REPORT AND RECOMMENDED DECISION

       On Plaintiff’s application for disability insurance benefits under Title II and

supplemental security income benefits under Title XVI of the Social Security Act,

Defendant, the Social Security Administration Commissioner, found that Plaintiff has

severe impairments but retains the functional capacity to perform substantial gainful

activity. Defendant, therefore, denied Plaintiff’s request for disability benefits. Plaintiff

filed this action to obtain judicial review of Defendant’s final administrative decision

pursuant to 42 U.S.C. § 405(g).

       Following a review of the record, and after consideration of the parties’ arguments,

I recommend the Court vacate the administrative decision and remand the matter for further

proceedings.

                              The Administrative Findings

       The Commissioner’s final decision is the November 28, 2017 decision of the
Administrative Law Judge. (ALJ Decision, ECF No. 9-2.)1 The ALJ’s decision tracks the

familiar five-step sequential evaluation process for analyzing social security disability

claims, 20 C.F.R. §§ 404.1520, 416.920.

       The ALJ found that Plaintiff has severe, but non-listing-level, fibromyalgia.

According to the ALJ, the record demonstrates that despite Plaintiff’s fibromyalgia,

Plaintiff has the residual functional capacity (RFC) to perform medium-exertion work

involving simple routine tasks, subject to certain postural and environmental restrictions.

Based on Plaintiff’s RFC finding and the testimony of a vocational expert, at step 5, the

ALJ determined that Plaintiff is able to engage in substantial gainful activity, and identified

four jobs Plaintiff could perform, which jobs consisted of one medium-exertion job, two

light-exertion jobs, and one sedentary job. Given the step 5 finding, the ALJ found Plaintiff

was not disabled for the period commencing with Plaintiff’s alleged onset date and ending

on the date of the decision.

                                       Standard of Review

       A court must affirm the administrative decision provided the decision is based on

the correct legal standards and is supported by substantial evidence, even if the record

contains evidence capable of supporting an alternative outcome. Manso-Pizarro v. Sec’y

of HHS, 76 F.3d 15, 16 (1st Cir. 1996) (per curiam); Rodriguez Pagan v. Sec’y of HHS,

819 F.2d 1, 3 (1st Cir. 1987). Substantial evidence is evidence that a reasonable mind

might accept as adequate to support a finding. Richardson v. Perales, 402 U.S. 389, 401


1
  Because the Appeals Council found no reason to review that decision (R. 1), the Acting Commissioner’s
final decision is the ALJ’s decision.
                                                  2
(1971); Rodriguez v. Sec’y of HHS, 647 F.2d 218, 222 (1st Cir. 1981). “The ALJ’s findings

of fact are conclusive when supported by substantial evidence, but they are not conclusive

when derived by ignoring evidence, misapplying the law, or judging matters entrusted to

experts.” Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir. 1999).

                                        Discussion

       Plaintiff maintains the ALJ’s decision is erroneous because (1) the ALJ failed to

find the additional severe impairments of chronic fatigue syndrome and Lyme disease; (2)

the ALJ improperly weighed the opinions of a non-examining consulting physician and

Plaintiff’s treating physicians; (3) the ALJ did not properly assess the testimony of a

consulting psychiatrist and the opinion of a mental health provider; and (4) the ALJ relied

in part on a nonexistent sedentary job to support her step 5 finding.

       At step 2 of the sequential evaluation process, a claimant must demonstrate that he

or she has impairments that are “severe” from a vocational perspective, and that the

impairments meet the durational requirement of the Social Security Act. 20 C.F.R. §

416.920(a)(4)(ii). The step 2 requirement of “severe” impairment imposes a de minimis

burden, designed to screen groundless claims. McDonald v. Sec’y of HHS, 795 F.2d 1118,

1123 (1st Cir. 1986). An impairment or combination of impairments is not severe when

the medical evidence “establishes only a slight abnormality or combination of slight

abnormalities which would have no more than a minimal effect on an individual’s ability

to work even if the individual’s age, education, or work experience were specifically

considered.” Id. at 1124 (quoting Social Security Ruling 85–28). In other words, an

impairment is severe if it has more than a minimal impact on the claimant’s ability to

                                             3
perform basic work activities on a regular and continuing basis. Id.

       At step 2, medical evidence is required to support a finding of severe impairment.

20 C.F.R. § 404.1521. See also Social Security Ruling 96-3p (“Symptoms, such as pain,

fatigue, shortness of breath, weakness, or nervousness, will not be found to affect an

individual’s ability to do basic work activities unless the individual first establishes by

objective medical evidence (i.e., signs and laboratory findings) that he or she has a

medically determinable physical or mental impairment(s) and that the impairment(s) could

reasonably be expected to produce the alleged symptom(s).”) (citation omitted).            A

diagnosis, standing alone, does not establish that the diagnosed impairment would have

more than a minimal impact on the performance of work activity. Dowell v. Colvin, No.

2:13-cv-00246-JDL, 2014 WL 3784237, at *3 (D. Me. July 31, 2014). Moreover, even

severe impairments may be rendered non-severe through the ameliorative influence of

medication and other forms of treatment. Parsons v. Astrue, No. 1:08-cv-218-JAW, 2009

WL 166552, at *2 n.2 (Jan. 23, 2009), aff'd, 2009 WL 361193 (D. Me. Feb. 12, 2009).

       If an error occurred at step 2, remand is only appropriate when the claimant can

demonstrate that an omitted impairment results in a restriction beyond the physical and

mental limitations recognized in the Commissioner’s RFC finding, and that the additional

restriction is material to the ALJ’s “not disabled” finding at step 4 or step 5. Socobasin v.

Astrue, 882 F. Supp. 2d 137, 142 (D. Me. 2012) (citing Bolduc v. Astrue, No. 1:09–cv–

220–JAW, 2010 WL 276280, at *4 n. 3 (D. Me. Jan. 19, 2010) (“[A]n error at Step 2 is

uniformly considered harmless, and thus not to require remand, unless the plaintiff can

demonstrate how the error would necessarily change the outcome of the plaintiff’s

                                             4
claim.”)).

       A. Chronic Fatigue Syndrome

       While Defendant argues Plaintiff waived her ability to contend that she suffers from

CFS and that the CFS is a severe impairment, the ALJ’s decision is supportable regardless

of whether the issue was waived. In fact, the ALJ discussed CFS. (R. 27.) Importantly,

Plaintiff’s treating physician, George Butlers, M.D., reported that although Plaintiff’s

symptoms are consistent with CFS, he did not diagnose Plaintiff with CFS. (Ex. B21F,

ECF No. 9-7.) Instead, he suggested the symptoms were the result of Lyme disease and

fibromyalgia. (Id., R. 643.) On this record, the ALJ did not err when she declined to find

that Plaintiff suffered from a severe impairment due to CFS.

       B. Lyme Disease

       In support of her contention that the ALJ improperly failed to find that she suffered

from Lyme disease and that the Lyme disease is a severe impairment, Plaintiff in part cites

a 2014 lab report that was positive for Lyme. (Ex. B1F, ECF No. 9-7.) In addition, Plaintiff

notes that Richard Dubocq, M.D., a treating source, determined that Plaintiff was suffering

from Lyme disease and prescribed a course of treatment for Lyme, which treatment appears

to be ongoing. (Ex. B7F.)

       Furthermore, in September 2016, Plaintiff’s primary care physician, George

Butlers, M.D., referred Plaintiff to Saskia Cooper, M.D., of Inland Rheumatology, for

assessment related to “polyarthralgia.” (Ex. B6F.) Dr. Cooper’s impression was that

Plaintiff’s “overall picture” was most consistent with “post-Lyme treatment syndrome,

which should be managed in the same way fibromyalgia is.” (R. 502.)

                                             5
       Defendant contends the ALJ’s characterization of Plaintiff’s Lyme disease

symptoms as fibromyalgia is supportable given the lack of clinical findings generally

associated with Lyme disease. (Id. at 2–3, citing ALJ Decision at R. 20.) The ALJ

evaluated Plaintiff’s claim of Lyme disease as follows:

       Although she has been treated with antibiotics for reported chronic Lyme
       disease and Babiosis, most of the purported symptoms have also been
       attributed to fibromyalgia, and examinations have failed to document joint
       swelling, synovitis, joint tenderness, or other significant objective clinical
       signs consistent with Lyme disease (Exhibits B-5F, B-6F, B-7F, B-12F, B-
       15F, B-18F, B-20F, B-21F, B-22F, B-26F, B-28F, B-31F, and B-32F).
       Furthermore, neurologist Markos Poulopoulos, M.D., stated on January 25,
       2017, that the claimant’s symptoms are not due to chronic Lyme disease
       (Exhibits B-18F, and B-25F), and rheumatologist Saskia G. Cooper, M.D.,
       indicated in September, 2016, that while her joint pain is consistent with
       Lyme disease, it would be treated the same way as fibromyalgia (Exhibit B-
       6F).

(R. 20.)

       Defendant’s argument is unpersuasive. First, Dr. Poulopoulos’s consultative report

does not constitute substantial evidence to support the ALJ’s determination that Plaintiff

did not suffer from Lyme disease. Dr. Poulopoulos was asked to evaluate Plaintiff for her

migraine disorder. (R. 623.) During the consultative examination, Plaintiff identified a

number of symptoms that she experiences. In his “Assessment and Plan,” Dr. Poulopoulos

noted that he advised Plaintiff to take certain medications for her chronic migraine disorder,

and then wrote: “Her symptoms are not due to chronic Lyme disease.” (R. 625.) He did

not describe the symptoms he was referencing, and he did not explain the bases of his

conclusion. Given the purpose of the consultative examination (i.e., to assess Plaintiff’s

migraine disorder), given the lack of any explanation for Dr. Poulopoulos’s assertion that


                                              6
Plaintiff’s symptoms are not due to Lyme disease, and given the evidence of record of a

Lyme disease diagnosis, the ALJ cannot reasonably rely on Dr. Poulopoulos’s report to

support the conclusion that Plaintiff does not suffer from Lyme disease.

        In addition, Dr. Cooper’s statement that the joint pain, while consistent with Lyme

disease, would be treated the same as fibromyalgia, does not provide substantial evidence

to support the ALJ’s determination. Significantly, Dr. Cooper did not state that Plaintiff

does not suffer from Lyme disease. The mere fact that the treatment for the joint pain

might be the same regardless of its cause does not rule out Lyme disease as a diagnosis.

Furthermore, the ALJ’s observation that Plaintiff’s examinations have “failed to document

joint swelling, synovitis, joint tenderness, or other significant objective clinical signs

consistent with Lyme disease” cannot support the ALJ’s determination. The “objective

clinical signs consistent with Lyme disease” are properly the subject of medical expert

opinion.     While the ALJ cites to certain medical records, she references them to

demonstrate the absence of the “objective clinical signs” that she has identified. In doing

so, the ALJ improperly interpreted medical data.2 George v. Astrue, No. 11-CV-356-PB,

2012 WL 2061699, at *6 (D.N.H. June 7, 2012).

        Finally, the fact that the treatment for Lyme disease might be similar to the treatment

for fibromyalgia does not render harmless the failure to find Lyme disease to be a severe


2
  To the extent Defendant maintains that the report of the Disability Determination Services reviewing
consultant, Benjamin Weinberg, M.D. (Ex. B6A, R. 177–180), supports the determination because Dr.
Weinberg did not identify Lyme disease as an impairment, Defendant’s argument is unavailing. Dr.
Weinberg did not identify Lyme disease as an “illness, injury or condition” for which Plaintiff claimed a
disability, and the record does not otherwise establish that Dr. Weinberg was aware of Plaintiff’s claim or
the Lyme disease diagnosis. Under the circumstances, Dr. Weinberg’s lack of discussion of Lyme disease
does not constitute substantial evidence to support the ALJ’s determination.
                                                    7
impairment. Even if the treatment would have been the same, the prognosis for and the

limitations caused by each condition are not necessarily the same.                  The records of Dr.

Dubocq, one of Plaintiff’s treating physicians, suggest she continues to treat for the

symptoms of Lyme disease.

        The opinion of Drs. Dubocq, Plaintiff’s treating physician who diagnosed Plaintiff

with Lyme disease, demonstrates that the ALJ’s failure to find Plaintiff suffered from an

additional serious impairment (Lyme disease) was not harmless.3 That is, Plaintiff’s RFC

does not consider the vocational limitations that result from a chronic condition that the

evidence supports is a severe condition that produces a number of symptoms that must be

considered in the assessment of Plaintiff’s RFC. (E.g., Ex. B7F.)                       While the ALJ

determined that “most” of the reported symptoms are attributed to fibromyalgia (R. 20),

because the ALJ did not find Plaintiff to suffer from the severe condition of Lyme disease,

the ALJ did not identify which symptoms were attributable to Lyme and did not assess the

impact of the symptoms on Plaintiff’s work capacity. Accordingly, remand for the ALJ to

assess the impact of Plaintiff’s Lyme disease on Plaintiff’s RFC is warranted.

                                              Conclusion

        Based on the foregoing analysis, I recommend the Court vacate the administrative

decision and remand the matter for further proceedings.4



3
 Because the ALJ erroneously determined that Plaintiff did not find Plaintiff suffered from another serious
impairment in the form of Lyme disease, the Commissioner cannot reasonably rely upon the ALJ’s discount
of Dr. Dubocq’s opinions to support a harmless error argument.
4
 Because I have concluded the ALJ erred at Step 2 and that remand is warranted, I have not assessed
Plaintiff’s remaining arguments.
                                                    8
                                   NOTICE

        A party may file objections to those specified portions of a magistrate
judge’s report or proposed findings or recommended decisions entered
pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
court is sought, together with a supporting memorandum, and request for oral
argument before the district judge, if any is sought, within fourteen (14) days
of being served with a copy thereof. A responsive memorandum and any
request for oral argument before the district judge shall be filed within
fourteen (14) days after the filing of the objection.

       Failure to file a timely objection shall constitute a waiver of the right
to de novo review by the district court and to appeal the district court’s order.


                                    /s/ John C. Nivison
                                    U.S. Magistrate Judge

Dated this 16th day of January, 2019.




                                       9
